Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Although Applicant’s amendment necessitates a new grounds of rejection, as some of Applicant’s arguments may still apply to the new grounds of rejection below, such arguments will be addressed. 

Applicant alleges that Lin’s use of TWD to sort cells would not apply to identifying a change in cells as required by the instant claims. However, Examiner has provided an additional references, Cen, which teaches the use of TWD for manipulation of cells such that is clear TWD can be used for identification, sorting, or manipulation of cells as required by the instant claims. 

Applicant alleges that “if it really so obvious to replace DEP with twDEP for cell analysis, there would be many studies of using twDEP in cell analysis all these years”. This is not a persuasive argument. The age of the prior art references is only of consequence is assessing that the references predates the instant application. The fact that twDEP and DEP have been routinely used to manipulate cells for 20 years is not a sufficient argument to rebut the prima facie obviousness determination on record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pethig et al “Dielectrophoretic studies of the activation of human T lymphocytes using a newly developed cell profiling system” (hereinafter Pethig) in view of US 20080206757 by Lin et al (hereinafter Lin) and Cen et al “A combined dielectrophoresis, traveling wave dielectrophoresis and electrorotation microchip for the manipulation and characterization of human malignant cells” (hereinafter Cen). 

Regarding Claim 1, Pethig discloses a method of examining the difference between cells before and after activation (Abstract). A suspension of patient cells after activation is subjected to an electric field and a dielectrophoretic response is measured and compared to the dielectrophoretic response of a control cell without activation (Abstract and Section 2.2). The control cells are considered the claimed “(1) providing a first sample containing a first cell and an electrolyte liquid, the first cell is not treated by the treatment method or treated by a comparative treatment method”, the activated cells are considered the claimed “a second sample containing a second cell and the electrolyte liquid, the second cell is treated by a treatment method” such that the specimen is the patient, reading on the claimed “wherein the first cell and the second cell are the same type of cells obtained from a specimen”. 

Pethig discloses performing DEP on the cells to identify the changes in electrical parameters after activation (Abstract) but does not disclose traveling-wave dielectrophoresis. 

However, Lin discloses that conventional and traveling-wave dielectrophoresis are similar and conventional processes by which electrical forces may be applies to cells ([0219]). Whereas DEP relies on the polarity of the particle as it compares to the medium for directing particles to strong v. week field regions, twDEP can drive the particles based on polarization factors ([0233]) and as such, a skilled artisan 

Additionally, Cen recognizes the interchangability of DEP and TWD when manipulating cells (Abstract, Page 388 Col 2 – Page 389 Col 1, and Section 2.3). 

A skilled artisan would appreciate any known method of generating an electrical response in treatment cells would be obvious to apply in Labeed’s disclosure, including traveling-wave dielectrophoresis as taught by Lin and Cen, as the claimed subject matter simply uses simple substitution of one known method for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

The traveling-wave dielectrophoresis application to both the control and activated cells reads on the claimed “applying an electric signal to the first sample and the second sample so as to generate a dipole moment effect on the first cell and a dipole moment effect on the second cell, respectively” such that the response of the cells to the electric signal reads on the claimed “obtaining at least one first motion parameter from the first cell corresponding to the electric signal, and at least one second motion parameter from the second cell corresponding to the electric signal” (See for example, Pethig Fig. 3). The responses are compared which show that the activation treatment altered the electrical parameters of the cells (Pethig Fig. 3, Fig. 6 ). reading on the claimed “obtaining a difference by comparing the first motion parameter and the second motion parameter to so as to predict a treatment response of the second cell to the treatment method; and the difference greater than zero represents that the treatment response exists”. 

Regarding Claim 2, modified Pethig discloses the electrical response of the cells is generated by traveling-wave dielectrophoresis (Lin [0219]-[0223], Cen Section 2.3 teaching the claimed “wherein in the step (2), the dipole moment effect of the first cell and the dipole moment of the second cell are generated by an electrodynamic method so that the first cell is allowed to move, change a moving direction, accelerate, slow down, or be motionless;  and the second cell is allowed to move, change a moving direction, accelerate, slow down, or be motionless”).  
 
Regarding Claim 4, modified Pethig discloses the electrophoresis would cause movement of the cells to be affected (Pethig Introduction teaching the claimed “wherein the first motion parameter and the second motion parameter are moving directions, moving speeds, moving distances, or accelerations”). 
 
Regarding Claim 5, Pethig discloses the treated cells have been immune activated (Pethig Introduction teaching the claimed “wherein the treatment method is selected from a group consisting of targeted therapy, radiation therapy, chemotherapy, cell death inhibiting therapy, proliferation accelerating therapy, proliferation inhibiting therapy, angiogenesis accelerating therapy, angiogenesis inhibiting therapy, immune activation therapy, immunosuppressive therapy, thermal therapy, photodynamic therapy, differentiation accelerating therapy, differentiation inhibiting therapy, and the combination thereof”).  
 
Regarding Claim 6,Pethig discloses the control cells are untreated such that the alternative of a comparative treatment in Claim 1 is not required to satisfy the requirements of Claim 1 and therefore the specific disclosure of the type of comparative treatment is an alternative not required by the claim 
 
Regarding Claim 7, Pethig discloses the treatment response is activation (Pethig Abstract teaching the claimed “wherein the treatment response is activation, deactivation, cell death acceleration, cell death inhibition, proliferation acceleration, proliferation inhibition, angiogenesis acceleration, angiogenesis inhibition, immunity activation, immunity suppression, injury, differentiation acceleration, differentiation inhibition, or the combination thereof”). 
 
Regarding Claim 8, Pethig discloses the cells are lymphocytes (Abstract teaching the claimed “wherein the first cell and the second cell are blood cells, mesenchymal stem cells, circulating tumor cells, tumor cells, non-tumor cells, malignant cells, non-malignant cells, gene recombinant cells, non-gene recombinant cells, stem cells, non-stem cells, cancer stem cells, artificial differentiated cells, in vitro cultured cells, xenograft cells, or the combination thereof”).  
 
Regarding Claim 9, Pethig does not disclose a pre-treatment to the specimen, thereby teaching the claimed “wherein the specimen is treated by a pre-treatment, or not treated by a pre-treatment, or the combination thereof”.  
 
Regarding Claim 12, Pethig discloses the specimen is human blood cells (Abstract teaching the claimed “wherein the specimen comprises body fluids, solid tissues, a non-organized specimen, an in vitro cultivated specimen, a xenograft specimen, or the combination thereof”).  
 

 
Regarding Claim 14, Pethig discloses the response to the dielectrophoresis in the treated cells would be representative of the sensitivity of the treated cells to the activation (Abstract teaching the claimed “wherein the responding type represents sensitivity to the treatment method; and the nonresponding type represents resistance to the treatment method including de novo resistance and acquired resistance”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721